Citation Nr: 0817365	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-01 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a respiratory 
condition, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for 
asbestosis.  This case was previously before the Board in 
August 2006 and was remanded further development.  The case 
is now properly returned for further appellate consideration.  

In June 2006, the veteran testified at a Video Conference 
before the Board.  A transcript of that hearing is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was exposed to asbestos during service.  

3.  The veteran had significant occupational asbestos 
exposure following service. 

4.  The veteran's current respiratory condition is not 
related to his period of active service. 


CONCLUSION OF LAW

A respiratory condition, to include asbestosis, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated February 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for a 
respiratory disorder, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in May 2006.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decisions in keeping with Pelegrini.  Thus, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining medical 
opinions as to the etiology and severity of his respiratory 
disorder, and by affording him the opportunity to give 
testimony before the Board in June 2006.  It appears that all 
known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Hence, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the merits of the claim 
will be addressed.

The veteran contends that he developed asbestosis as a result 
of working aboard a tug boat in the United States Navy.  He 
fully acknowledges that he had post-service exposure to 
asbestos, but believes his disability began because of in-
service exposure.  The veteran has not, however, provided a 
medical opinion to support his contentions.

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic 
diseases may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The disease 
entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  See 38 
C.F.R. § 3.303(b).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There is no specific statutory guidance and the Secretary of 
VA has not promulgated any regulations with regard to 
asbestos-related claims.  VA, however, has issued a circular 
on asbestos-related diseases.  DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988) provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  See Ennis v. Brown, 4 Vet. App, 523 (1993); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) 
provides that inhalation of asbestos fibers can produce 
fibrosis and tumor, most commonly interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusion and fibrosis, pleural plaques, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx, 
as well as the urogenital system (except the prostate), are 
also associated with asbestos exposure.  Thus, persons with 
asbestos exposure have increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  High 
exposure to respirable asbestos and a high prevalence of  
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War  
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7,  Subchapter IV, § 7.21 b.

In short, with respect to claims involving asbestos exposure, 
VA must determine whether military records demonstrate 
evidence of asbestos exposure during service, develop whether 
there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos- Related Diseases (May 11, 1988).  The provisions in 
former paragraph 7.68 (predecessor to paragraph 7.21) of VBA 
Manual M21-1, Part VI, do not create a presumption of 
exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141 
(1999).  Hence, medical nexus evidence is required in claims 
for asbestos related disease.  See VAOPGCPREC 04-00.

The record contains service medical records and post-service 
medical records, which will be addressed as pertinent.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion 
of all evidence by the Board is not required when the Board 
has supported its decision with thorough reasons and bases 
regarding the relevant evidence).  The Board acknowledges 
that an April 2001 medical report from the Texas Occupational 
Medicine Institute shows that the veteran has a current 
diagnosis of asbestos-related pleural disease with 
impairment.  

In a June 2006 video hearing, the veteran testified that he 
was exposed to asbestos while working on a tug boat during 
service.  He stated that his duties required him to chip 
paint and rust overhead in the engine room and tape joints on 
asbestos insulated steam pipes. While stationed in Japan, he 
averred that his tug was hit by a typhoon causing asbestos to 
cover him and his bedding.  The veteran also testified that 
he worked in construction after his discharge from service 
and was exposed to asbestos as a millwright in plants and as 
a welder's helper at a machine shop.

Service medical records do not include complaints of or a 
diagnosis for a respiratory disorder.  A chest x-ray dated in 
July 1998 shows evidence of a previous granulomatous disease 
of the lungs and changes due to underlying chronic 
obstructive pulmonary disorder, but no acute infiltrate.  In 
April 2000, the veteran related to the Texas Occupational 
Medicine Institute that he had a lot of bystander exposure to 
asbestos between 1958 and 2001 while working as a painter, 
sandblaster, tubing tester, and machinist.  An x-ray 
performed in April 2001 revealed bilateral pleural thickening 
and the assessment was that the veteran had an asbestos-
related pleural disease.

The veteran underwent VA examination in December 2006.  The 
examiner reviewed the veteran's claims folder, including 
service records and post-service treatment records, and 
examined the veteran.  Following a complete assessment, the 
examiner opined that the veteran's currently diagnosed 
respiratory disorder was less likely related to asbestos 
exposures during his military service as he had approximately 
eighteen months of exposure during service in the 1950's and 
decades of exposure following service.  The examiner also 
noted that the veteran had smoked approximately one pack of 
cigarettes per day for forty-two years and opined that this 
factor would contribute to some of the veteran's respiratory 
problems.

It is important to point out at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.


After carefully reviewing the evidence and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran was exposed to asbestos during service as his 
service personnel records indicate service on naval ships and 
the veteran's assertions are consistent with his time and 
type of service.  The Board also finds that the veteran had 
significant occupational exposure to asbestos following 
service.  As noted above, in the April 2000 report from the 
Texas Occupational Medicine Institute, the veteran related 
having bystander exposure to asbestos between 1958 and 2001; 
in his June 2006 hearing, he stated that he was exposed to 
asbestos after 1958 while working as a ship builder and in 
construction.  And, during the December 2006 VA examination, 
the veteran reported that he had worked in and around 
shipyards for most of his career, an occupation that is cited 
in the VA's Manual M21-1 as having high exposure to 
respirable asbestos.

Notwithstanding the veteran's testimony that he was advised 
by a physician that his in-service asbestos exposure could 
have been a factor in his development of asbestosis, the 
record does not show a relationship between the veteran's 
current asbestos-related pleural disease and his asbestos 
exposure in service.  The veteran is certainly competent to 
testify as to symptoms such as coughing and difficulty 
breathing which are non-medical in nature, however, he is not 
competent to render a medical diagnosis or nexus opinion.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Consequently, the only medical evidence which speaks to the 
etiology of the veteran's respiratory disorder is the 
December 2006 VA examiner's opinion that the veteran's 
service exposure was less likely than post-service exposure 
and activities to be the cause of current disability.  

Service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Although the record indicates that the veteran was exposed to 
asbestos in service and now has asbestos-related pleural 
disease, the competent medical evidence shows that his 
condition was not caused by asbestos exposure during service.  
As for the veteran's statements, standing on their own, are 
not sufficient to establish a relationship between current 
disability and his service as per Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (Laypersons are not competent to 
offer medical opinions), the Board finds that the 
preponderance of the evidence is against the claim and 
service connection must be denied.   


ORDER

Service connection for a respiratory condition, claimed as 
asbestosis, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


